Case 3:20-cv-00516-MMD-CLB Document1 Filed 09/11/20 Page 1 of 2
3:20-cv-00516

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) /

 

 

 

Lo
UNITED STATES DISTRICTICOERT RECEIVED
for the eee TERED SERVED ON
District of Nevada , CCUNSELIPARTIES OF RECORD

LES

 

 

 

 

____ Heath V. Fulkerson ) SEP 1 q 2020
Plaintiff/Petitioner )
v. ) Civil Atif No.
James Hardie Building Products, Inc., etal. ) CLERK US DISTRICT COURT
Defendant/Respondent ) DISTRICT OF NEVADA

 

 

 

 

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

1 ama plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. [fincarcerated.|am being heldat: N/A | Be
If employed there, or have an account in the institution, | have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. | am also submitting a similar statement from any other institution where I was

incarcerated during the last six months.

2. If not incarcerated. (f 1am employed, my employer's name and address are:
James Hardie Building Products
3000 waltham way
Sparks, NV 89506

My gross pay or wagesare: $ = ———_—O.00_, and my take-home pay or wages are: $ ss 0,00 per
(specify pay period) == mostrecent ss:

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment f Yes No
(b) Rent payments, interest, or dividends O Yes @ No
(c) Pension, annuity, or life insurance payments J Yes @ No
(d) Disability, or worker’s compensation payments O Yes @ No
(e) Gifts, or inheritances Yes @ No

O Yes @W No

(f) Any other sources

If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
Case 3:20-cv-00516-MMD-CLB Document1 Filed 09/11/20 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Amount of money that I have in cash or ina checking or savings account. $ 100.00.

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

value):

0

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide

the amount of the monthly expense):

Rent- $1500

Utilities- $300

Vehicie/insurance- $500

Bills- $500

Food- $500

Misc- $500

7, Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship

with each person, and how much | contribute to their support:
S.L.F- 4 years old- 50%
N.V.F.- 3 years old- 50%

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

  

Date: 09/10/2020

  

Heath V. Fulkerson

Printed name
